          Case 1:20-cv-10910-WGY Document 8 Filed 06/11/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
DR. SHIVA AYYADURAI,                 )
                               Plaintiff,             )
                                                      )
                v.                                     ) Civ. No. 1:20-cv-10910-WGY
                                                      )
ERIN ELIZABETH FINN,                                  )
                               Defendant.             )
_________________________________________
           THIRD REQUEST FOR ADDITIONAL TIME TO SERVE SUMMONS AND
                                 COMPLAINT

       In accordance with Fed. R. Civ. P. 4(m), Plaintiff Shiva Ayyadurai requests an additional

30-day extension, to July 11, 2021, to serve the summons and complaint in the above-captioned

action. Fed. R. Civ. P. 4(m) provides that such leave should be freely granted for good cause

shown. In light of the Court’s extension to this date for time to serve, in the past week, Plaintiff

Ayyadurai has attempted to serve the Defendant at her purported residence in Schaumberg,

Illinois, a purported office in Hoffman Estates, Illinois, her stated residence in Ormand Beach,

Florida, and at a purported office site in Cape Coral, Florida. As it appears the Defendant is

attempting to evade service, the Plaintiff requires additional time to serve her.

                                                      Respectfully submitted,



June 11, 2021                                       /s/ Timothy Cornell
Boston, MA                                          Timothy Cornell BBO # 654412
                                                    Cornell Dolan, P.C.
                                                    Ten Post Office Square, Suite 800 South
                                                    Boston, MA 02109
